DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/24/2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn in view of the filed amendments to the claims. 
Furthermore, the amendment made to claim 11 overcomes the previously filed objection. Therefore, the objection to claim 11 has been withdrawn.
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 18 filed on 12/24/2021 could either not be found or was not suggested in the prior art of record.
	With respect to claims 1 and 18, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the cartridge includes a first track and a second track, and wherein a lip of each of the first track and the second track hold each of the plurality of clips in the open position, in combination with the other limitations of the independent claim.
	The closest prior art is Whitfield et al. (PGPub US 2012/0029533 A1) and Shipp et al. (US Patent No. 6,290,575 B2).
100 in Fig. 1) comprising: an elongate shaft (302 in Fig. 5) extending between a proximal end (left side) and a distal end (right side); a wrist (bent portion in 500, 18 in Figs. 17-18) extending from the distal end (right side) of the elongate shaft (302 in Fig. 5), the wrist (bent portion in 500, 18 in Figs. 17-18) providing at least one degree of freedom of movement (DOF shown in Fig. 5), and an end effector (500 in Fig. 5) extending from the wrist (bent portion in 500, 18 in Figs. 17-18) and moveable with the wrist (all of 500 moves in Fig. 5 including the bent portion and the distal-most end effector), the end effector (500 in Fig. 5) comprising a cartridge (550 in Fig. 27) for delivering a plurality of clips (580) without reloading (PP [0149]: “The plurality of surgical clips 580 are retained within the clip cartridge 550 for application to tissue”, PP [0174]: “a single complete stroke of trigger 208 results in a feeding of a clip "C1" into the jaws 626 and a forming of the loaded clip by the jaws 626”). Whitfield et al. further discloses wherein the cartridge (550 in Fig. 27) includes a first track (corner portion of 660, shown below) and a second track (opposite corner portion of 660, shown below), and wherein the distal end of each of the first arms (582 in Fig. 27A) is positioned within the first track (see Fig. 43) and the distal end of each of the second arms (582 in Fig. 27A) is positioned within the second track (see Fig. 43) to hold each of the plurality of clips (580 in Fig. 27) in an open position (held open in Figs. 42-43).

    PNG
    media_image1.png
    378
    456
    media_image1.png
    Greyscale


	Shipp teaches a surgical clip (10 in Fig. 30) with a first arm (12) and a second arm (24 and 22) wherein the first and second arms (12 and 24/22) connect together at their proximal (left) ends by a torsion spring (16) biasing the first and second arms towards each other to a closed position (col. 4, lines 41-44: “The spring clip 10 includes a first arm 12 and a second arm 14. A coil spring portion 16 joins the first and second arms 12 and 14 to bias the arms 12 and 14 toward a closed position”).
	However, Whitfield et al. fails to disclose wherein the cartridge includes a first track and a second track, and wherein a lip of each of the first track and the second track hold each of the plurality of clips in the open position. Furthermore, the prior art of record does not suggest any motivation to modify the Whitfield et al. disclosure to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771         

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771